                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8        OPTRONIC TECHNOLOGIES, INC,                     Case No.16-cv-06370-EJD (VKD)
                                                        Plaintiff,
                                   9
                                                                                            ORDER RE DISCOVERY DISPUTE RE
                                                 v.                                         LABOR COST DATA
                                  10

                                  11        NINGBO SUNNY ELECTRONIC CO.,                    Re: Dkt. No. 206
                                            LTD., et al.,
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14           Plaintiff Optronic Technologies (“Orion”) moves for an order compelling defendants
                                  15   Ningbo Sunny Electronic Co., Ltd. (“Ningbo Sunny”) and Sunny Optics, Inc. (“Sunny Optics”) to
                                  16   produce “company-level labor cost data” responsive to Orion’s Request for Production No. 4.
                                  17   Orion also seeks an order imposing “appropriate sanctions” for defendants’ failure to confer about
                                  18   this dispute. Dkt. No. 206.
                                  19           Having reviewed the parties’ submission, the Court denies Orion’s motion without
                                  20   prejudice and orders further proceedings, as explained below.
                                  21   I.      BACKGROUND
                                  22           Orion’s Request for Production No. 4 asks for “All documents and communications related
                                  23   to labor costs and trends that impact your business for the past 4 years.” Dkt. No. 206-1. In April
                                  24   2018, the parties apparently agreed that each would produce the following categories of financial
                                  25   information:
                                  26           1) All Sales Data for U.S. Market;
                                  27           2) All P&L Data for U.S. Market;
                                  28           3) All Profit Margin Data for U.S. Market;
                                   1          4) All Pricing Input Data;

                                   2          5) All Cost Data;

                                   3          6) [a] List of U.S. Distributors/Wholesale Customers.

                                   4   Dkt. No. 206 at 2.

                                   5          Orion contends that “[e]vidence relating to Sunny’s cost inputs, including labor, are critical

                                   6   to Orion’s damages analysis” and that defendants have not produced product-(“SKU”) or

                                   7   company-level labor cost data. Id. at 2. Defendants do not dispute the relevance of the data Orion

                                   8   seeks. However, they say that they have already produced “non-custodial, transactional telescope

                                   9   cost data” as well as “company-wide labor costs” (as a component of “manufacturing costs”) for

                                  10   Ningbo Sunny, and that Ningbo Sunny otherwise “does not fully allocate its labor costs by product

                                  11   or product type, and does not maintain comprehensive transactional labor cost data at the company

                                  12   level for the telescopes it manufactures.” Id. at 4-5. With respect to Sunny Optics, defendants
Northern District of California
 United States District Court




                                  13   contend that the company is “a holding company and does not make or sell anything” and that

                                  14   defendants’ representations with respect to labor cost data for Ningbo Sunny apply equally to

                                  15   Sunny Optics. Id. at 4 n.5.

                                  16   II.    DISCUSSION
                                  17          The parties’ joint submission leaves the Court with the strong impression that they are

                                  18   talking past each other. This is no surprise, as it is evident the parties have not actually conferred

                                  19   about this dispute or attempted to resolve it without the Court’s assistance.

                                  20          The conference of counsel that both sides say occurred in October 2018 appears (by their

                                  21   collective accounts) to have concerned Ningbo Sunny’s “component-level cost data,” “part-level

                                  22   cost data,” and “comprehensive SKU-level cost calculations.” Id. at 2. Thereafter, the parties

                                  23   appear to have referred to this cost data as “non-custodial, transactional cost data.” Id. at 2 n.1 and

                                  24   3-4.

                                  25          Now it appears that what Orion seeks is “company-level” labor cost data, not transactional

                                  26   or product-specific labor cost data. Defendants assert that Orion’s November 21, 2018 request to

                                  27   confer referred only to Ningbo Sunny’s “transactional data reflecting its labor costs”—a matter on

                                  28   which the parties had previously conferred—and did not refer to a request for information about
                                                                                          2
                                   1   Sunny Optics’ labor costs or salary and payroll records. On this basis, defendants refused to

                                   2   confer with Orion. Orion insists that the present discovery dispute is directed to cost matters not

                                   3   previously discussed by the parties, but it does not contest defendants’ description of the “ask” it

                                   4   made on November 21, 2018.

                                   5          Because the parties have not truly conferred about the matter in the dispute, their joint

                                   6   submission does not provide any basis for the Court to assess whether the information Orion seeks

                                   7   is, in fact, critical to its damages analysis; whether, as defendants suggest, the information can be

                                   8   gleaned from information already produced; and whether defendants possess additional

                                   9   information about labor costs that they could produce to address whatever deficiency may exist in

                                  10   their current production.

                                  11   III.   CONCLUSION
                                  12          Orion’s motion is denied without prejudice. The parties are ordered to confer, in good
Northern District of California
 United States District Court




                                  13   faith, about whether Ningbo Sunny and Sunny Optics have non-custodial sources of “labor cost

                                  14   data” that have not yet been produced and that fall within the parties’ April 2018 agreement

                                  15   regarding the scope of production of financial information. The parties are further ordered to use

                                  16   their best efforts to resolve this dispute without the Court’s assistance. To that end, the Court

                                  17   would not favorably view unreasonable attempts to delay the conference or to prematurely declare

                                  18   an impasse. The parties need not limit their conference to a single day, but may confer over

                                  19   multiple days if they wish. If a dispute remains as of February 11, 2019, the parties may submit a

                                  20   joint discovery dispute letter to the Court by February 18, 2019, unless they mutually agree to a

                                  21   later date for the submission.

                                  22          IT IS SO ORDERED.

                                  23   Dated: January 25, 2019

                                  24

                                  25
                                                                                                     VIRGINIA K. DEMARCHI
                                  26                                                                 United States Magistrate Judge
                                  27

                                  28
                                                                                         3
